Citation Nr: 1600669	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  11-25 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for diverticulitis.

2.  Entitlement to service connection for diverticulitis.

3.  Entitlement to service connection for residuals of colon reconstructive surgery, to include as secondary to diverticulitis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse

ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to April 1992.

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2015, the Veteran and his wife testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.

The issue of service connection for a left leg scar has been raised by the record in a February 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Service connection for diverticulitis was denied in a November 1997 rating decision and the Veteran was notified in December 1997; he did not appeal the denial and the decision became final in December 1998.

2.  Evidence received since the November 1997 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for diverticulitis, and allows the claim to be granted.
3.  Medical evidence indicates that it is at least as likely as not that the Veteran's currently diagnosed diverticulitis had onset in service; the symptoms of constipation and abdominal pain in service were at least as likely diverticulitis as any other disorder.

4.  The need for colon reconstructive surgery was proximately caused by the Veteran's diverticulitis.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision is final; new and material evidence has been received and the claim seeking service connection for diverticulitis is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The criteria for service connection for diverticulitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for service connection for residuals of colon reconstructive surgery have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.

II. New and Material Evidence

Generally, a claim which has been denied in an unappealed or final RO decision or
an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

Service connection for diverticulitis was denied in November 1997 because, although service treatment records showed severe stomach pain and diarrhea, no chronic stomach condition was diagnosed and a diagnosis of diverticulitis was not confirmed at a VA examination in July 1997.  The record now contains a July 2008 statement from Dr. W. who has been treating the Veteran for complicated diverticulitis since 2008.  Dr. W. provided an opinion that long-standing diverticulitis was at least as likely as not the etiology of the abdominal pain that the Veteran has experienced over the last 20 years.  This evidence is "new" as it was not considered in 1997 and it is "material" as it provides evidence of a link between symptomatology the Veteran experienced in service and the Veteran's currently diagnosed disability.
Accordingly, the Board determines that there is new and material evidence sufficient to reopen the Veteran's service connection claim for diverticulitis.  Therefore, the petition to reopen the claim for service connection is granted.

III. Service Connection Generally

The Veteran contends that his diverticulitis was misdiagnosed by in 1988 which almost cost him his life some 20 years later when he was rushed to the hospital for emergency colon surgery.  See May 2009 Statement in Support of Claim.  He indicates that his problems started in 1988 and he has experienced similar abdominal symptoms over the years which became progressively worse.  Id.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310(a), service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

IV.  Entitlement to Service Connection for Diverticulitis and Residuals of Colon Reconstruction Surgery

In July 2008, along with his claim to reopen a claim for service connection for diverticulitis and an original claim for service connection for residuals of colon reconstruction surgery, the Veteran submitted the following medical opinion from Dr. W.:

[The Veteran] has been under my care in Savannah, Georgia since April 25, 2008 when I was asked to see him for complicated diverticulitis.  Since that time, he did require a laparoscopic sigmoid colectomy.  He presents today asking me to review his records from the VA dating back to 1989 and to state whether or not I feel that the pain and the findings that I found in the operating room could have been the etiology of the abdominal pain he has had since that time.  When I took him to the operating room, he had a sigmoid colon that was densely adherent to his midline and his bladder with a complete 180-degree volvulus in that colon, with extensive changes due to long-standing complicated diverticulitis.  It is my opinion, after reviewing the records that he provided to me and correlating that with my findings in the operating room, that his long-standing diverticulitis certainly could have been the etiology of the abdominal pain that he has had over the last 20 years.

The RO referred the claim for a VA medical opinion.  In its examination request, the RO noted ongoing symptoms of abdominal distress in service which appeared to be resolved on the separation examination in January 1992.  In addition, the RO referenced Dr. W's opinion and asked a VA examiner to opine whether there was "adequate evidence that the current condition (including current surgical residuals) of diverticulosis began while the veteran was in service, with the symptoms noted in service, although no diagnosis was given?"

In February 2009, a VA examiner reviewed the claims file and Dr. W's letter.  The examiner noted a diagnosis of gastroenteritis, constipation and diarrhea.  The examiner stated:

Gastroenteritis is inflammation involving the GI tract, involving both stomach and small intestines.  Diverticulosis can cause pain in the lower abdomen, bloating and constipation.  These symptoms can be caused by other problems such as gastroenteritis, irritable bowel and ulcers.  Thus, these symptoms may be similar, but the symptoms do not always mean a person has diverticulosis.  This examiner would be speculating to state that the veteran had a diagnosis of diverticulosis 20 years ago as this was not proven in the service medical records.  Thus, this examiner cannot resolve this issue with resort to mere speculation.

The RO denied the claim in February 2009 stating that there was no supported medical evidence that the condition of diverticulosis began while the Veteran was on active duty.  The RO also denied service connection for residuals of colon reconstructive surgery given a lack of evidence of the condition while the Veteran was in service.

At his August 2015 hearing, the Veteran testified as to the symptoms he experienced in service which are demonstrated in his service treatment records.  He explained that those symptoms continued from the time he was in service until his diagnosis of diverticulitis and his laparoscopic sigmoid colectomy which took place as a result in 2008.  The Veteran was competent to testify as to those symptoms which he experienced first-hand and the Board has no reason to believe he is not credible or believable.

Although the VA examiner's opinion was speculative, Dr. W's opinion supports the claim and the Board finds that the evidence is in relative equipoise as to whether diverticulitis was present in service and that the symptoms exhibited in service were at least as likely diverticulitis as any other disorder.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for diverticulitis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board also finds that it is clear the Veteran underwent colon reconstruction surgery due to his diagnosis of diverticulitis as Dr. W. explained.  Because the evidence indicates that the need for the colon reconstruction surgery was proximately caused by now service-connected diverticulitis, any doubt should be resolved in the Veteran's favor and service connection granted for residuals of colon reconstruction surgery.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for diverticulitis is reopened.

Entitlement to service connection for diverticulitis is granted.

Entitlement to service connection for residuals of colon reconnection surgery is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


